AO 245H (Rev. 12/07) Judgment in a Criminal Case for a Petty Offense (Short Form)

 

Sheet |
UNITED STATES DISTRICT COURT FILED
NORTHERN DISTRICT OF OHIO JUN 11 2079
UNITED STATES OF AMERICA Judgment in a Criminal Case NORTHERN ESET COURT
Vv (For a Petty Offense) — Short Form CLEVELAND sath
CM/ECF Case No. 5:18-PO-00113-JDG
PRAVENCAL, WARREN C Chaseiile, aan aneangg

USM No.
Jeffrey B. Lazarus

Defendant’s Attorney

 

THE DEFENDANT: PRAVENCAL, WARREN C

@ THE DEFENDANT pleaded guilty to count(s) |

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
36 CFR 4.2(b) Operating Motor Vehicle on Suspended License 06/24/2018 |
O Count(s) O is OC are dismissed on the motion of the United States.

 

IMPRISONMENT: Defendant sentenced to three (3) days in jail, with credit for time served.

CRIMINAL MONETARY PENALTIES:
All criminal monetary penalty payments are to be made as directed by the court within 60 days.

 

 

Assessment Fine Processing Fee

Total: $50.00 $ 5.00 $ 15.00 $ 30.00

Last Four Digits of Defendant’s Soc. Sec. No.: 9572 06/10/2019 (=

Date of ImpoSttray6f Judgmeht
Defendant’s Year of Birth; 1973 <) fe |
et

City and State of Defendant’s Residence: Signature of Judge LJ
AKRON, OH Jonathah D. Greenberg, U.S. Magistrate’Judge

 

Name and Title of Judge

06/11/2019

 

Date
